Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made as of this 14th day of
February, 2013 by and between American Superconductor Corporation (the
“Company”), and Timothy D. Poor (the “Executive”).

WHEREAS, the Executive served as the Company’s Executive Vice President, Windtec
Solutions;

WHEREAS, the Company and the Executive believe that was in their mutual best
interests for the Company to terminate the Executive’s employment effective
December 31, 2012 (the “Termination Date”), as part of a Company restructuring;

WHEREAS, the Executive and the Company are parties to an Amended and Restated
Executive Severance Agreement dated December 23, 2008 (“Executive Agreement”)
and an offer letter dated July 20, 2001, with addendum dated July 27, 2001 (the
“Offer Letter”);

WHEREAS, the Executive and the Company believe that it is in their mutual
interests to terminate the Executive Agreement and Offer Letter and secure the
benefits in accordance with this Agreement;

WHEREAS, the Executive holds 56,666 shares of time-based restricted stock awards
issued to him under the Company’s 2007 Stock Incentive Plan, as amended, which
pursuant to their terms were forfeited to the Company on the Termination Date;

WHEREAS, as part of this Agreement, on December 27, 2012, the Company received
authorization from the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) to (i) award of 56,666 restricted stock
units under the Company’s 2007 Stock Incentive Plan, as amended (which is equal
to the number of shares of time-based restricted stock awards forfeited on the
Termination Date), with each such restricted stock unit representing the right
to receive one share of common stock, $0.01 par value per share of the Company
(the “Common Stock”), (ii) provide for the accelerated vesting of certain
outstanding options to purchase 72,000 shares of Common Stock held by the
Executive as set forth in Paragraph 1(d)(i) below, and (iii) extend the exercise
date of certain outstanding options to purchase 87,000 shares of Common Stock
held by the Executive as set forth in Paragraph 1(d)(ii) below;

WHEREAS, the Company also agreed to offer the Executive the Severance Benefits
(as defined below) set forth in Paragraph 1 below, and initially provided that
he sign and return this Agreement to John Powell at the Company no earlier than
the Termination Date but no later than February 14, 2013 and does not revoke it
as set forth in Paragraph 13 below;



--------------------------------------------------------------------------------

WHEREAS, if the Executive does not sign and return this Agreement by
February 14, 2013, then (i) the Severance Benefits set forth in Paragraph 1
below, and (ii) all other terms and conditions offered to the Executive in this
Agreement shall expire and no longer be capable of being accepted; and

WHEREAS, the Company advised the Executive to consult with an attorney of his
own choosing prior to executing this Agreement and the Executive has done so.
Based on that consultation, the Executive has requested certain changes to this
Agreement which the Company has agreed to make. Both the Company and Executive
agree that these changes are not material and shall not restart the
consideration period.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:

1. Severance Benefits. Provided the Executive timely signs and returns this
Agreement no earlier than his Termination Date but no later than February 14,
2013, and does not revoke this Agreement, the Company will provide him, subject
to the terms and conditions set forth in Attachment A, the following severance
benefits (the “Severance Benefits”):

(a) Severance Pay Award. The Company issued to the Executive an award of
$366,000 in restricted stock units (the “Severance Pay Award”) under the
Company’s 2007 Stock Incentive Plan, as amended, with each such restricted stock
unit representing the right to receive one share of Common Stock. The Severance
Pay Award shall consist of that number of restricted stock units equal to
$366,000, divided by the closing stock price for shares of Common Stock on the
Nasdaq Global Select Market as of the last business day prior to the Termination
Date. The Severance Pay Award will vest on the eighth (8th) day after the
Executive’s execution and timely return of this Agreement (provided he has not
revoked his acceptance of the Agreement). In addition, Executive’s signature
below indicates your agreement that all applicable taxes and withholdings with
respect to the Severance Pay Award will be satisfied by his irrevocable election
to “sell to cover” an appropriate number of shares of Common Stock through your
Company E-Trade account (or other brokerage account with a broker chosen by the
Company). If the Executive revokes his acceptance of this Agreement, then the
Severance Pay Award shall be forfeited immediately and automatically to the
Company without any further action by the Executive.

(b) Pro-Rata Annual Bonus. Although not otherwise eligible, the Company will pay
to the Executive a pro-rata fiscal 2012 executive incentive plan bonus payment
based on the nine (9) full months worked in fiscal year ending March 31, 2013.
The actual bonus amount will be determined by the Compensation Committee in its
sole and absolute discretion following the Company’s filing of its Annual Report
on Form 10-K with the Securities and Exchange Commission and paid, less all
applicable taxes and withholdings, in accordance with plan terms.

(c) Grant of Restricted Stock Units. On or prior to December 28, 2012, the
Compensation Committee will have granted to the Executive 56,666 restricted
stock units

 

- 2 -



--------------------------------------------------------------------------------

under the Company’s 2007 Stock Incentive Plan, as amended (the “RSU Award”),
with each such restricted stock unit representing the right to receive one share
of Common Stock. The RSU Award will vest on the eighth (8th) day after the
Executive’s execution and timely return of this Agreement (provided he has not
revoked his acceptance of the Agreement). In addition, Executive’s signature
below indicates his agreement that all applicable taxes and withholdings with
respect to the RSU Award will be satisfied by his irrevocable election to “sell
to cover” an appropriate number of shares of Common Stock through his Company
E-Trade account (or other brokerage account with a broker chosen by the
Company). If the Executive revokes his acceptance of this Agreement, then the
RSU Award shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Executive or any further action
by the Executive.

(d) Acceleration and/or Extension of Certain Option Grants.

(i) Acceleration of Outstanding Options. The Compensation Committee has approved
that on the eighth (8th) day after the Executive’s execution and timely return
of the Agreement (provided he has not revoked his acceptance of the Agreement),
the Executive shall become fully vested in all of the 72,000 options to purchase
shares of Common Stock that remain unvested from the Executive’s:
(x) September 26, 2011 option grant, of which 30,000 options remained unvested;
and (y) May 9, 2012 option grant, of which 42,000 options remain unvested,
pursuant to the Company’s 2007 Stock Incentive Plan, as amended.

(ii) Extension of Option Exercise Dates. The Compensation Committee has approved
that on the eighth (8th) day after the Executive’s execution and timely return
of the Agreement (provided he has not revoked his acceptance of the Agreement),
the Executive’s period to exercise: (x) the 45,000 vested options granted on
September 26, 2011 shall remain exercisable until March 1, 2014, and (y) the
42,000 vested options granted on May 9, 2012 shall remain exercisable until
March 1, 2014, unless the exercise period is terminated earlier in accordance
with section (g) of this Paragraph 1 or in accordance with the terms of the
applicable governing plan document.

(e) COBRA Continuation. Provided the Executive is eligible for and timely elects
to continue receiving group medical insurance pursuant to the federal “COBRA”
law, 29 U.S.C. § 1161 et seq. and for so long as he does not become eligible for
coverage under another group health plan maintained by a subsequent employer,
for a period of up to twelve (12) months following the Termination Date, the
Company shall pay the share of the premium for family health and family dental
coverage that is paid by the Company for active and similarly situated employees
who receive the same type of coverage; provided, however, that (i) the Company
and the Executive mutually agree that if such payments by the Company would
cause the Company to be subject to material tax liability or penalties, the
parties will make reasonable efforts to restructure the arrangement consistent
with the intent of this provision so as to avoid such adverse tax consequence,
and (ii) to the extent such benefits cannot be provided to non-employees, then
the Executive will receive the cash equivalent thereof, based on the cost
thereof to the Company, paid proportionately over a twelve (12) month period.
All other Company benefits will end on the Termination Date.

 

- 3 -



--------------------------------------------------------------------------------

(f) Outplacement. The Company will provide the Executive with executive
outplacement services with the firm of Lee Hecht Harrison. All costs for the
services will be paid by the Company provided the Executive initiate use of the
services by June 30, 2013.

(g) Ability to Terminate Payments. In the event the Executive is in breach of or
violates any provision of this Agreement, including but not limited to the
post-employment obligations set forth in Paragraphs 5, 6 and 7, the Company
shall have the right to immediately cease making any remaining payments or
providing benefits to the Executive pursuant to this Agreement. Executive
further agrees that if any remaining payments or benefits cease pursuant to this
section (g) of Paragraph 1, the Release of Claims set forth in Paragraph 2 shall
remain in full force and effect and that to the extent the Executive has not
exercised outstanding options with the Company, such ability to exercise such
options will terminate immediately and automatically as of the date the Company
notifies the Executive in writing of such termination. Such written notification
will be mailed to the Executive’s last known address in the Company’s records.

2. Release of Claims. (a) In consideration of the Severance Benefits, which the
Executive acknowledges he would not otherwise be entitled to receive, the
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its affiliates, subsidiaries, parent
companies, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that the Executive ever had or now has
against any or all of the Released Parties, including, but not limited to, any
and all claims arising out of or relating to the Executive’s employment with
and/or separation from the Company, including, but not limited to, all claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act., Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen.
Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws
ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch.
149, § 52D, all as amended; all claims arising out of the Wisconsin Fair
Employment Act, Wis.

 

- 4 -



--------------------------------------------------------------------------------

Stat. § 111.31 et seq., the Wisconsin Family and Medical Leave Act, Wis. Stat. §
103.10 et seq., and the Wisconsin Business Closing Law, Wis. Stat. § 109.07, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Executive’s Offer Letter
and the Executive Agreement; all claims to any non-vested ownership interest in
the Company, contractual or otherwise; and any claim or damage arising out of
the Executive’s employment with and/or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above.

(b) The only claims not being waived, released and discharged by this Paragraph
2 are those that are not waivable as a matter of applicable law; any claims the
Executive may have for wrongful act or omission occurring after the date the
Executive signs this Agreement; any claims the Executive may have to
government-sponsored and administered benefits such as unemployment insurance,
state disability insurance and paid family leave insurance benefits; and any
benefits that vested on or prior to the Termination Date pursuant to a written
benefit plan sponsored by the Company and governed by the federal law known as
“ERISA.”

(c) Nothing in this Agreement prevents the Executive from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
he acknowledges that he may not recover any monetary benefits in connection with
any such claim, charge or proceeding).

3. Business Expenses and Compensation. The Executive acknowledges that he has
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of his employment and that no other reimbursements are owed
to him. The Executive further acknowledges that he has received payment in full
for all services rendered in conjunction with his employment by the Company and
that no other compensation is owed to him except as provided in this Agreement.

4. Return of Company Property The Company and the Executive agree that the
Executive is entitled to keep his laptop computer, iPad and iPhone. The
Executive represents and warrants that the laptop computer, iPad and iPhone have
been cleansed of all Company proprietary information. Except with respect to the
foregoing, the Executive confirms that he has returned to the Company all keys,
files, records (and copies thereof), equipment (including, but not limited to,
computer hardware, software and printers, wireless handheld devices, cellular
phones, pagers, etc.), Company identification, Company vehicles and any other
Company-owned property in his possession or control and has left intact all
electronic Company documents, including but not limited to those that the
Executive developed or helped to develop during his employment. Other than with
respect to computer accounts or professional subscriptions in the Company’s name
for the Executive’s benefit, the Executive further confirms that he has
cancelled all other accounts for his benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts. With respect to such

 

- 5 -



--------------------------------------------------------------------------------

computer accounts or professional subscriptions, if any, the Executive further
agrees to work with the Company to make sure that such computer accounts or
professional subscriptions are cancelled as soon as practicable after the
Termination Date.

5. Continuing Obligations. The Executive acknowledges and reaffirms his
obligations as set forth in the American Superconductor Corporation Employee
Nondisclosure and Developments Agreement dated August 24, 2001.

6. Additional Post-Employment Obligations. In consideration of the Severance
Benefits, the Executive agrees to abide by the following post-employment
obligations:

(a) Noncompetition. For the period commencing on Termination Date and ending on
December 31, 2013 (the “Restricted Period”), and subject to the limitations set
forth in this Paragraph 6, the Executive agrees that he shall not, directly or
indirectly, either individually or as an employee, agent, partner, shareholder,
owner, trustee, beneficiary, co-venturer, distributor, consultant or in any
other capacity or through any affiliate, family member or otherwise, anywhere in
the United States of America, China or Austria, participate in, provide
assistance to, or have a financial or other interest in any Competing Enterprise
defined in Section (d) below. The ownership of less than a one percent
(1%) interest in a Competing Enterprise whose shares are traded on a recognized
stock exchange or traded on the over-the-counter market shall not be deemed to
constitute financial participation by the Executive in a Competing Enterprise.

(b) Non-solicitation. (a) The Executive agrees that during the Restricted Period
he will not:

(i) contact, solicit or service any customers or prospective customer of the
Company that were solicited or served on behalf of the Company during the
Executives employment (hereafter “Active Customers”);

(ii) directly or indirectly request or advise Active Customers or suppliers,
vendors or other business contacts of the Company who currently have, or have
had, business relationships with the Company during the Executives employment,
to withdraw, curtail or cancel any of their business or relations with the
Company;

(iii) directly or indirectly induce or attempt to induce any employee or
contractor of the Company whom the Executive had contact during his employment
with the Company to terminate its, his or her relationship or breach its, his or
her agreements with the Company.

(c) Nothing in this Agreement shall otherwise prohibit any future employer of
the Executive from hiring employees or contractors of the Company without the
Executive’s involvement, aid, assistance or counsel.

(d) For purposes of this Paragraph 6, “Competing Enterprise” shall have the
following meaning: any enterprise, company or business unit of a large company,
engaged in the design, development, manufacture, licensing or sale of power
electronics for use in large scale products for reactive compensation, power
quality, or utility scale wind turbines

 

- 6 -



--------------------------------------------------------------------------------

(generally at least 1,500 kw). Competing Enterprise shall also include, but not
be limited to, any enterprise, organization or business unit of a large company
involved in the design, development, manufacture, licensing or sale of high
temperature, utility scale superconductor-based products. For example, Competing
Enterprise shall include, but not be limited to: S&C Electric and business units
of General Electric, Siemens, ABB Ltd and Schneider Electric which are engaged
in the design, development, manufacture, licensing or sale of power electronics
for use in large scale products for reactive compensation, power quality or
utility scale wind turbines (generally at least 1,500 kw).

(e) The Executive agrees that any breach of the terms of this Paragraph 6 would
result in irreparable injury and damage the Company for which the Company would
have no adequate remedy at law. The Executive therefore also agrees that in the
event of any such breach or any threat of breach, in addition to any other
remedies available at law or in equity, the Company shall be entitled to seek
immediate injunctive relief, without having to post a bond or other security,
and to recover all costs and expenses incurred by the Company, including
reasonable attorneys’ fees and costs, in the event that the Company prevails in
connection with such action. The terms of this Paragraph 6 shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to, the recovery of damages from the
Executive. The Executive further agrees that the covenants set forth in this
Paragraph 6 are reasonable and valid, and the Executive waives all defenses to
the strict enforcement thereof.

7. Non-Disparagement. The Executive understands and agrees that, as a condition
of the Severance Benefits described herein he shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its current or former
directors, officers, employees, agents or representatives or about the Company’s
business affairs or financial condition. The Company agrees to instruct its
Senior Management not to make any false, disparaging or derogatory statements
about the Executive to any media outlet, industry group, financial institution
or current or former employee, consultant, client or customer of the Company.

8. Representations and Warranties. The Executive represents and warrants that
while he was employed by the Company he complied with all of the Company’s
policies and practices in effect from time to time and that all of the actions
taken by him on behalf of the Company or in furtherance of its business were in
compliance with all applicable laws and regulations. The Executive further
warrants and represents that he is not aware of any conduct that could give rise
to any liability of the Released Parties.

9. Continued Assistance. The Executive agrees that during the time period he is
receiving the Severance Benefits stated in this Agreement, he will provide all
reasonable cooperation to the Company, including but not limited to, assisting
the Company in transitioning his job duties, assisting the Company in defending
against and/or prosecuting any litigation or threatened litigation, and
performing any other tasks as reasonably requested by the Company so long as
such assistance does not exceed 20 hours per month and a total of 120 hours
during the time period he is receiving the Severance Benefits stated in this
Agreement. For purposes of this provision, the 20 and 120 hour limits shall not

 

- 7 -



--------------------------------------------------------------------------------

apply to assistance with litigation. In the event that the Executive’s
assistance exceeds either the 20 or 120 hour limit, the Company agrees to
reimburse compensate the Executive at $150 per hour for services rendered to the
Company other than with respect to assistance with litigation. The Company
agrees to reimburse the Executive for reasonable business expenses incurred in
such cooperation and to be reasonable in its requests for assistance.

10. Amendment. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

11. Waiver of Rights. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

12. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

13. Acknowledgments. The Executive acknowledges that he has been given at least
forty-five (45) days to consider this Agreement, including Attachments A and B,
and that the Company advised him to consult with an attorney of his own choosing
prior to signing this Agreement. The Executive agrees and acknowledges that he
has requested certain changes to this Agreement which the Company has made. The
parties agree that these changes do not restart the forty-five (45) day
consideration period. Executive understands that he may revoke the Agreement for
a period of seven (7) days after he signs this Agreement by notifying John W.
Powell, Esq., Vice President and General Counsel, in writing, and the Agreement
shall not be effective or enforceable until the expiration of this seven (7) day
revocation period. Executive understands and agrees that by entering into this
Agreement, he is waiving any and all rights or claims he might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which you
were previously entitled.

14. Eligibility for Severance Program. Attached to this Agreement as Attachment
B is a description of (i) any class, unit or group of individuals covered by the
program of enhanced severance benefits and any applicable time limits regarding
such enhanced severance benefit program; and (ii) the job title and ages of all
individuals eligible or selected for such enhanced severance benefit program,
and the ages of all individuals in the same job classification or organizational
unit who are not eligible or who were not selected for such enhanced severance
benefit program. As the Executive was party to the Executive Agreement with the
Company, he shall only receive benefits in accordance with this Agreement and
not in accordance with the plan.

 

- 8 -



--------------------------------------------------------------------------------

15. Nature of Agreement. The Executive understands and agrees that this
Agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company, or the Executive.

16. Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

17. Applicable Law. This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. The Executive hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this Agreement or the subject matter thereof.

18. Entire Agreement. This Agreement contain and constitute the entire
understanding and agreement between the parties hereto with respect to the
Executive’s severance benefits and the settlement of claims against the Company
and cancel all previous oral and written negotiations, agreements, commitments
and writings in connection therewith, including, without limitation, the Offer
Letter and the Executive Agreement. Nothing in this paragraph, however, shall
modify, cancel or supersede the Executive’s obligations set forth in Paragraphs
5 and 6 above.

19. Tax Consequences; Section 409A. The parties intend that the payments and
benefits hereunder be exempt from or comply with the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (together with Treasury
Regulations and other written guidance, “Section 409A”). The Company makes no
representation or warranty and shall have no liability to the Executive or any
other person as to the tax consequences of payments or benefits hereunder,
including liability that may arise if any provisions of this Agreement and the
attachments hereto are determined to constitute deferred compensation subject to
Section 409A but do not satisfy the conditions of such section.

 

- 9 -



--------------------------------------------------------------------------------

AMERICAN SUPERCONDUCTOR CORPORATION

By:  

/s/ Daniel P. McGahn

     

February 14, 2013

  Daniel P. McGahn       Date   President and Chief Executive Officer      

 

TIMOTHY D. POOR         

/s/ Timothy D. Poor

   

February 14, 2013

    Date



--------------------------------------------------------------------------------

ATTACHMENT A

PAYMENTS SUBJECT TO SECTION 409A

1. Subject to this Attachment A, any Severance Benefits that may be due under
the Agreement to which this Attachment A is attached shall begin only upon the
date of the Executive’s “separation from service” (determined as set forth
below) which occurs on or after the cessation of his employment. The following
rules shall apply with respect to distribution of the Severance Benefits, if
any, to be provided to the Executive under the Agreement, as applicable:

(a) It is intended that each installment of the Severance Benefits under the
Agreement shall be treated as a “separate payment” for purposes of Section 409A.
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments except to the extent specifically
permitted or required by Section 409A.

(b) If, as of the date of the Executive’s “separation from service” from the
Company, he is not a “specified employee” (within the meaning of Section 409A),
then each installment of the Severance Benefits shall be made on the dates and
terms set forth in the Agreement.

(c) If, as of the date of the Executive’s “separation from service” from the
Company, he is a “specified employee” (within the meaning of Section 409A),
then:

(i) Each installment of the Severance Benefits due under the Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the Executive’s separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(ii) Each installment of the Severance Benefits due under the Agreement that is
not described in this Attachment A, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following his “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the Executive’s
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following his separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the Executive’s second taxable year following
the taxable year in which the separation from service occurs.



--------------------------------------------------------------------------------

2. The determination of whether and when the Executive’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Attachment A, Section 2, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.

3. The Company makes no representation or warranty and shall have no liability
to the Executive or to any other person if any of the provisions of the
Agreement (including this Attachment) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.

 

2



--------------------------------------------------------------------------------

ATTACHMENT B

OLDER WORKERS BENEFIT PROTECTION ACT

NOTICE TO EMPLOYEES

Based on current and projected industry outlook, Company Management needs to
enhance liquidity and reduce operating costs. As a result, your employment with
the Company is being terminated and you have been selected to receive an offer
of enhanced severance benefits in exchange for signing a release and waiver of
claims. In selecting you for termination and eligibility for this enhanced
severance program, the Company considered its needs, the position you held, your
skill set and individual performance. In connection with the enhanced severance
program, you are being provided with information as to: (i) any class, unit or
group of individuals terminated and covered by such program, any eligibility
factors for such termination and, therefore, eligibility for such program, and
any time limits applicable to such program; and (ii) the job title and ages of
all individuals terminated and, therefore, eligible or selected for the program,
and the ages of all individuals in the same job classification or organizational
unit who are not terminated and, therefore, are not eligible or selected for the
program.

The Company determined that all employees in the classes, units or departments
in the chart below would be eligible for the enhanced severance program. All
persons who are being terminated in connection with this action have been
selected for the program and their job titles and ages have been indicated in
the chart below. The job titles and ages of individuals who were not selected
for the program are also indicated in the below chart.

Employees who were selected and are age forty and over shall have forty-five
(45) days to consider the Company’s enhanced severance offer and may revoke
their agreement to participate in the enhanced severance program within seven
(7) days of their execution of such an agreement. Employees who were selected
and are under age forty shall have at least seven (7) days to consider the
Company’s enhanced severance offer and do not have a right of revocation.

See Attached Chart

 

3



--------------------------------------------------------------------------------

Wisconsin

 

Class/Unit/Department

 

November 28, 2012

Job Title and Ages of Employees Selected

 

Job Title and Ages of Employees Not Selected

Manufacturing   Principal Design Assurance Engineer - 36   Senior Manufacturing
Electronics Technician - 52     Senior Industrial Electrician - 43     Senior
Manager Test Engineering - 57     Senior Test Technician - 56, 42    
Manufacturing Electronics TechnicianII - 44, 53, 36     Managing Director
Quality - 44     Senior Production Supervisor - 41     Manager Logistics &
Inventory - 50     Senior Manufacturing Electronics Technician - 58     Senior
Purchasing Manager - 51     Senior Master Scheduler - 36 Projects   Product
Development Project Management - 48   Product Development Project Manager - 48  
  Project Manager - 44     Senior Project Manager - 36 Engineering   Senior
Electronic Development Technician - 63   Senior Electronic Development
Technician - 50   Senior Technical Writer - 73   Senior Principal Mechanical
Packaging Engineer - 60   Mechanical Engineer - 38   Senior Principal Embedded
Software Engineer - 48   Senior Software Engineer - 54   Senior Principal Power
Electronics Engineer - 41   Electrical Engineer - 34   Principal Design Engineer
- 48   Senior Principal Power Electronics Engineer - 38   Senior Software
Engineer - 64

 

Page 1



--------------------------------------------------------------------------------

Wisconsin

 

Class/Unit/Department

 

November 28, 2012

Job Title and Ages of Employees Selected

 

Job Title and Ages of Employees Not Selected

  Principal Power Electronics Controls Engineer - 37   Electrical Applications
Engineer - 50   Senior Technical Fellow - 42   Senior Principal Research &
Development
Engineer - 38     Chief Engineer Engineer Advanced Technology - 53     Embedded
Software Engineer - 38     Product Support Engineer - 43     Lead Software
Engineer - 40     Electrical Designer - 60     Director Engineering Support
Systems - 57     Electrical Engineer - 36     Senior Principal Power Conversion
Engineer - 58     Mechanical Engineer - 31     Senior Principal Embedded
Software Engineer - 34     Power Conversion Products Manager - 44     Principal
Power Electronics Controls Engineer - 48     Senior Designer - 57     Senior
Principal Engineer - 36     Lead Software Engineer - 44     Product Manager - 45
    Senior Principal Power Electronics Engineer - 66     Senior Principal
Software Engineer - 62     Test Engineer - 51     Managing Director Software
Engineering - 53     Software Engineer - 26     Senior Linux Software Engineer -
51     Senior Consulting Engineer - 56, 64     Senior Network Planning &
Applications
Engineer - 29     Principal Network Planning & Applications
Engineer - 37     Managing Director Network Planning &
Applications - 45

 

Page 2



--------------------------------------------------------------------------------

Wisconsin

 

Class/Unit/Department

 

November 28, 2012

Job Title and Ages of Employees Selected

 

Job Title and Ages of Employees Not Selected

Sales & Marketing/ Investor Relations   Director Global Sales Operation - 58  
Director Business Development Wind Power - 51   Executive VP Windtec Solutions -
46   Inside Sales Engineer - 26     Managing Director Product Line Manager
Cables - 52     Director Product Line Manager FACTS - 36     Senior Manager
North America Gridtec Sales - 42 Finance & Accounting   Senior Accountant - 49  
Cost Accounting Manager - 47     Manager Revenue Administration - 44
Administration     Executive Assistant - 44 Information Technology   IT Service
Delivery Analyst - 48   Product Solutions Manager - 41   Senior Linux Database
Engineer - 45   Business Solutions Manager - 53 Human Resources     Global Human
Resources Business Partner - 40 Service   Inventory Coordinator - 56   Repair
Technician - 55   Field Service Dispatcher - 53   Field Service Supervisor - 58
    Field Service Engineer - 43, 26, 25, 43     Senior Field Service Engineer -
46     Electrical Service Technician - 47     Director Field Service - 38

 

Page 3